Citation Nr: 1811380	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-20 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected anxiety disorder with depression and alcohol dependence.

5.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected anxiety disorder with depression and alcohol dependence.


REMAND

The Veteran served on active duty from November 1963 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2016, the Board remanded this matter for further evidentiary development.

Lumbar Spine

The Veteran seeks service connection for a lumbar spine disability that he asserts is due to parachute jumping during military service.  

On VA examination in February 2012, the VA examiner noted that the Veteran had a diagnosis of degenerative disc disease (DDD) status post laminectomy in 1982.  On current examination, the examiner indicated that the Veteran had a diagnosis of intervertebral disc syndrome (IVDS) and that imaging studies performed showed arthritis.  

Pursuant to the February 2016 Board remand, the RO obtained a March 2017 supplemental opinion regarding whether it was at least as likely as not that any current diagnosed back disability is related to service, to include the Veteran's experience parachute jumping.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained, "service treatment records are silent for a back condition at any time during service or at any time until 1982, 16 years after military discharge.  There is no chronicity of a back condition that can be attributable to military service, including no evidence for an injury related to parachute jumping.  A "parachute badge" is awarded for five jumps total and is a standard part of airborne training.  The Veteran's [military occupational specialty] (MOS) was not a parachutist.  There is no diagnosed lumbar spine condition other than what the Veteran reports i.e. that he had back surgery in the 1980s."

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As previously noted, the March 2017 VA examiner noted there was no evidence of a diagnosed lumbar spine condition other than the Veteran's reports relating to back surgery in the 1980s.  However, upon February 2012 VA examination, the Veteran was found to have a diagnosis of IVDS and arthritis of the lumbar spine.  It would appear that the examiner's conclusion that the Veteran does not have an objectively diagnosed lumbar spine disability is inconsistent with the examiner's findings in February 2012.  Moreover, the 2017 medical professional appeared to completely dismiss the Veteran's reports of back symptoms solely because they were not documented in medical records and appeared to indicate that only give parachute jumps in service would not result in any spine issues but provided no rationale for that implied conclusion.  On remand, a new medical opinion is necessary, which considers the full evidence of record and which clearly explains the rationale behind any conclusion reached as to the nature and etiology of any lumbar spine disability at any point during the relevant appeal period.  

Right Knee

The Veteran seeks service connection for a right knee disability that he asserts is due to parachute jumping during military service.  

On VA examination in February 2012, the VA examiner noted that the Veteran had a diagnosis of meniscus tear status post repair in 2001.  On current examination, the examiner indicated that the Veteran had a diagnosis of degenerative joint disease (DJD) of the right knee.

Pursuant to the February 2016 Board remand, the RO obtained a March 2017 supplemental opinion regarding whether it was at least as likely as not that any current diagnosed right knee disability (right and/or left) is related to service, to include the Veteran's experience parachute jumping.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained, "service treatment records are silent for a knee condition until 2001, [more than] 25 years after military discharge.  The Veteran's MOS was not a parachutist but, rather he has a parachutist badge, something issued when a [service member] undergoes airborne training and has a total of five jumps.  There is no chronicity to the Veteran's knee complaints and they were not caused by parachuting or any injury in military service.  In addition, there is no evidence for a diagnosed knee condition in any of the submitted medical records and any diagnosis is relying on the Veteran's report of having a torn meniscus repair in the 2000s."

As noted, the March 2017 VA examiner indicated there was no evidence for a diagnosed knee condition in any of the submitted medical records and that any diagnosis was relying upon the Veteran's report of having a torn meniscus repair in the 2000s.  However, upon February 2012 VA examination, the Veteran was found to have DJD of the right knee.  Again, it appears that the examiner's conclusion that the Veteran does not have an objectively diagnosed right knee disability is inconsistent with the examiner's findings in February 2012.  Moreover, once again, the March 2017 medical professional dismissed the Veteran's reports of knee issues solely based on the fact that they were not corroborated in medical records and implied that the Veteran did not participate in enough jumps in service to result in a knee disability, but provided no rationale for how this implied conclusion was reached.  On remand, a new medical opinion is necessary, which considers the full evidence of record and which clearly explains the rationale behind any conclusion reached as to the nature and etiology of any right knee disability at any point during the relevant appeal period.  

Bilateral Shoulder 

The Veteran seeks service connection for a bilateral shoulder disability that he asserts is due to parachute jumping during military service.  

On VA examination in February 2012, the VA examiner noted that the Veteran had a diagnosis of rotator cuff injury status post repair of the right shoulder in 1989 and of the left shoulder in 1991.  On current examination, the examiner indicated that the Veteran had a diagnosis of DJD of the bilateral shoulders.

Pursuant to the February 2016 Board remand, the RO obtained a March 2017 supplemental opinion regarding whether it was at least as likely as not that any current diagnosed shoulder disability (right and/or left) is related to service, to include the Veteran's experience parachute jumping.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained, "there is no documented shoulder condition other than the Veteran's report of having bilateral shoulder surgeries for torn rotator cuffs in 1989 on the right and 1991 on the left - both of which were done at least 23 years after the Veteran left the military.  There is no chronicity to any shoulder conditions and [service treatment records] are silent for any shoulder injuries.  As with the back and knee addendum opinions, five parachute jumps would not cause shoulder injuries [more than 20] years later.  In addition, [service treatment records] show no shoulder injuries." 

As noted, the March 2017 VA examiner found there was no documented shoulder condition other than the Veteran's report of having bilateral shoulder surgeries for torn rotator cuffs in 1989 and 1991.  However, upon February 2012 VA examination, the Veteran was found to have DJD of the left and right shoulders.  Again, it appears that the examiner's conclusion that the Veteran does not have an objectively diagnosed bilateral shoulder disability is inconsistent with the examiner's findings in February 2012.  Also, as with the prior opinions, the 2017 medical professional appears to have completely dismissed the Veteran's contentions regarding his shoulders solely because they are not documented in contemporaneous medical records.  On remand, a new medical opinion is necessary, which considers the full evidence of record and which clearly explains the rationale behind any conclusion reached as to the nature and etiology of any bilateral shoulder disability at any point during the relevant appeal period.  

Hypertension

The Veteran contends that his hypertension is related to his service-connected anxiety disorder with depression.

Pursuant to the February 2016 Board remand, the Veteran was afforded a March 2017 VA examination regarding whether it was at least as likely as not that his hypertension was caused or aggravated by his service-connected psychiatric disorder.  As noted in the February 2016 Board remand, in a letter dated in August 2014, the Veteran's representative cited to a research study regarding an increase in blood pressure in individuals who have been exposed to stressful events.  The Veteran is currently service-connected for anxiety disorder with depression and associated alcohol dependence as a result of stressful events experienced in service.  The March 2017 VA examiner did not address the research study cited by the Veteran's representative in the August 2014 letter when opining as to whether it was at least as likely as not that the Veteran's hypertension was caused or aggravated by his service-connected psychiatric disorder.  On remand, a new medical opinion is necessary.

Sleep Apnea

The Veteran contends that his sleep apnea is related to his service-connected anxiety disorder with depression.

Pursuant to the February 2016 Board remand, the RO obtained a March 2017 supplemental opinion regarding whether it was at least as likely as not that the Veteran's sleep apnea was caused or aggravated by his service-connected psychiatric disorder.  The examiner found that the condition claimed was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner reasoned, "the Veteran was service-connected for anxiety, a psychiatric condition that does not, in and of itself, cause sleep apnea.  There are no peer-reviewed, controlled studies that show a causative relationship between sleep apnea and any psychiatric disorders.  Sleep apnea is a sleep disorder often associated with obesity, can be aggravated by alcohol or benzodiazepines, both of which the Veteran has used in the past.  The Veteran is not describing any type of sleep disturbance from anxiety or depression.  It cannot be stated with any degree of medical certainty that the Veteran's psychiatric diagnoses are related to his sleep apnea.  In addition, his psychiatric diagnosis which is service-connected is anxiety/depression, not PTSD. "

The Board finds that the March 2017 VA examination report is inadequate to make an informed decision on the Veteran's service connection claim for sleep apnea.  Specifically, the examiner did not address whether the Veteran's sleep apnea was aggravated by his service-connected anxiety disorder.  An opinion regarding secondary service connection is inadequate if it does not address both causation and aggravation of the nonservice-connected condition.  See El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013).  Thus, further development is necessary.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Obtain an opinion from an appropriate medical professional as to the nature and etiology of the Veteran's claimed lumbar spine disability, from a VA examiner other than the examiner who provided the February 2012 VA examination and the March 2017 VA opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner must determine whether the Veteran has a lumbar spine disability that has been present at any point during the pendency of the appeal (even if the disorder has since resolved).  In so doing, the examiner must consider the February 2012 VA examination report noting diagnoses of IVDS and arthritis.  If the examiner finds that the Veteran does not have a lumbar spine disability, he or she should so state in the report and provide an explanation for that conclusion.

For each diagnosis identified at any point during the appeal period, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disability began in or is etiologically related to any incident of the Veteran's military service, to include parachute jumping.

3. Obtain an opinion from an appropriate medical professional as to the nature and etiology of the Veteran's claimed right knee disability, from a VA examiner other than the examiner who provided the February 2012 VA examination and the March 2017 VA opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner must determine whether the Veteran has a right knee disability that has been present at any point during the pendency of the appeal (even if the disorder has since resolved).  In so doing, the examiner must consider the February 2012 VA examination report noting a diagnosis of DJD of the right knee.  If the examiner finds that the Veteran does not have a right knee disability, he or she should so state in the report and provide an explanation for that conclusion.

For each diagnosis identified at any point during the appeal period, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disability began in or is etiologically related to any incident of the Veteran's military service, to include parachute jumping.

4. Obtain an opinion from an appropriate medical professional as to the nature and etiology of the Veteran's claimed bilateral shoulder disability, from a VA examiner other than the examiner who provided the February 2012 VA examination and the March 2017 VA opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner must determine whether the Veteran has a left and/or right shoulder disability that has been present at any point during the pendency of the appeal (even if the disorder has since resolved).  In so doing, the examiner must consider the February 2012 VA examination report noting a diagnosis of DJD of the bilateral shoulders.  If the examiner finds that the Veteran does not have a left and/or right shoulder disability, he or she should so state in the report and provide an explanation for that conclusion.

For each diagnosis identified at any point during the appeal period, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disability began in or is etiologically related to any incident of the Veteran's military service, to include parachute jumping.

5. Return the claims file to the examiner who authored the March 2017 report of VA examination.  If the March 2017 examiner is no longer available, the examination report should be forwarded to another examiner.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension had its onset during service, or is otherwise related to service.

If not, the examiner must also offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected psychiatric disorder caused or aggravated his hypertension.

The term "aggravation" means a worsening of the underlying condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation is found, the examiner must attempt to establish the baseline level of severity of the Veteran's hypertension to aggravation by the service-connected psychiatric disorder.

In providing this opinion, the examiner must address the research article cited by the Veteran's representative suggesting a relationship between hypertension and an exposure to stressful events.

6. Obtain an opinion from an appropriate medical professional as to the nature and etiology of the Veteran's claimed sleep apnea, from a VA examiner other than the examiner who provided the February 2012 VA examination and the March 2017 VA opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea had its onset during service, or is otherwise related to service.

If not, the examiner must also offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected psychiatric disorder caused or aggravated his sleep apnea.

The term "aggravation" means a worsening of the underlying condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation is found, the examiner must attempt to establish the baseline level of severity of the Veteran's sleep apnea to aggravation by the service-connected psychiatric disorder. 

7. Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel

Copy mailed to:  John S. Berry, Attorney at Law 


Department of Veterans Affairs


